Citation Nr: 9912959	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for adhesive 
capsulitis of the major right shoulder with degenerative 
changes and recurrent dislocation, currently rated as 70 
percent disabling.

2.  Entitlement to an increased evaluation for right lateral 
epicondylitis, currently rated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which continued a 70 percent disability 
rating for adhesive capsulitis of the major right shoulder 
with degenerative changes and recurrent dislocation, and 
granted a 10 percent disability rating for right lateral 
epicondylitis.  The issue of the veteran's claim of 
entitlement to service connection for a kidney disorder is 
addressed in the REMAND portion of this decision.  At his 
March 1999 video hearing before the Board the veteran 
withdrew his perfected appeal of a claim for entitlement to 
service connection for a heart disorder.  Therefore, this 
issue is not now before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable resolution of this appeal.

2.  The veteran's service-connected adhesive capsulitis of 
the major right shoulder with degenerative changes and 
recurrent dislocation is manifested by symptoms that most 
closely approximate but do not exceed amputation of the right 
hand.

3.  The veteran's service-connected right lateral 
epicondylitis is manifested by limitation of supination to 30 
degrees or less.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 70 percent for 
adhesive capsulitis of the major right shoulder with 
degenerative changes and recurrent dislocation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5199-5125 (1998).

The criteria for an evaluation in excess of 10 percent for 
right lateral epicondylitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the current evaluations of his 
service-connected adhesive capsulitis of the major right 
shoulder with degenerative changes and recurrent dislocation 
and his right lateral epicondylitis do not adequately reflect 
the severity of these disabilities.  He asserts that the 
evaluations should be increased due to worsening pain and 
decreased range of motion that have interfered with his work.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
mere allegation that a service-connected disability has 
worsened is sufficient to establish a well-grounded claim for 
an increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also is satisfied that the record includes 
all evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  Furthermore, a 
disability may require reratings in accordance with changes 
in a veteran's condition.  It is therefore essential to 
consider a disability in the context of the entire recorded 
history when determining the level of current impairment.  
38 C.F.R. § 4.1.  Nevertheless, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily an 
inability, due to damage or infection, of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  When a veteran is rated under a 
code provision (including Diagnostic Code 5213 pertaining to 
impairment of elbow supination and pronation) that 
contemplates limitation of motion, the VA considers granting 
a higher rating upon a showing that the veteran has 
additional functional loss due to pain or weakness.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995); VAOPGCPREC 36-97 
(December 12, 1997).

A.  Right Shoulder Disability

The veteran was first granted service connection for a 
postoperative right shoulder disability by a December 1968 
rating decision that assigned a 20 percent disability rating 
under Diagnostic Code (DC) 5202.  By a July 1982 rating 
decision this disability was recharacterized as degenerative 
joint disease of the major right shoulder with significant 
disability secondary to multiple dislocations, and the 
disability rating was increased to 30 percent under DC 5201.  
In May 1990 this disability again was recharacterized as 
adhesive capsulitis of the major right shoulder with 
degenerative changes and recurrent dislocation, and the 
disability rating was increased to 70 percent under DC 5201 - 
5125.  That characterization and rating have remained in 
effect since then.

Adhesive capsulitis of the major right shoulder with 
degenerative changes and recurrent dislocation is not 
specifically listed in the rating schedule.  Therefore, this 
disability must be evaluated by analogy.  See 38 C.F.R. 
§ 4.20, 4.27 (1998).  When a disability is not listed in the 
diagnostic code the VA may assign a rating pursuant to a code 
provision pertaining to a related disorder for which affected 
functions, anatomical localization and symptomatology are 
similar.  Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the veteran has been diagnosed as having 
adhesive capsulitis of the major right shoulder with 
degenerative changes and recurrent dislocation (right 
shoulder disability).  Evaluation of the veteran's right 
shoulder disability under 38 C.F.R. § 4.71a, DC 5125 (1998), 
pertaining to loss of use of the hand, is appropriate because 
the symptomatology for the two disorders is similar and 
affects the same functions and anatomical areas.

Under 38 C.F.R. § 4.71a, DC 5125, a loss of use of a major 
(dominant) hand warrants a 70 percent disability rating and a 
loss of use of a minor hand warrants a 60 percent disability 
rating.

The veteran's service medical records disclose that he is 
right handed and that his right shoulder was dislocated in a 
fight during his period of active service.  The shoulder 
dislocated several times thereafter and the veteran underwent 
right shoulder surgery at least twice in service.

The veteran underwent private examinations in 1994 and 1995.  
An April 1994 examination report noted the veteran's 
complaint of severe right shoulder pain and measured right 
shoulder range of motion as follows: abduction to 10 degrees, 
flexion to 40 degrees, no external rotation and 35 degrees of 
internal rotation.  The examiner also noted objective 
findings including normal bilateral hand sensation and grip 
strength, full range of finger motion and crepitus upon 
shoulder motion.  A February 1995 examination report noted 
marked scarring and deformity of the veteran's right shoulder 
and range of motion as follows: complete loss of abduction, 
about 30 degrees flexion and elbow flexion to about mid-chest 
height.  The examiner also noted the veteran's description of 
how the right shoulder disability interfered with his work 
which required lifting items weighing 60 to 80 pounds.

The veteran underwent two VA examinations in 1996.  In May 
1996 the examiner noted the veteran's complaints of right 
shoulder pain, especially at work, and his inability to do 
work requiring him to have his hands above his head.  Range 
of motion was measured as follows: 10 degrees abduction, 15 
degrees forward flexion and no external rotation.  Other 
objective findings included some instability of the 
glenohumeral joint and scapular deformity but no swelling.  
In August 1996 the examiner noted the veteran's reported 
inability to use his right hand in a normal fashion.  
Objective findings included the following: absence of 
asymmetry of shoulder height and normal scapular musculature 
and volume, without atrophy; markedly restricted range of 
right shoulder motion with 15 degrees abduction and forward 
flexion, little or no external rotation and 30 degrees 
internal rotation; normal elbow range of motion; normal wrist 
flexibility except for limited dorsiflexion; no hand muscle 
atrophy; firm and full hand grip; normal MP and IP joint 
flexibility, and; no upper extremity neurologic deficit.  The 
examiner noted the veteran's symptoms and restricted 
functions resulting from his marked limitation of right 
shoulder motion including an inability to wash his opposite 
arm pit or to reach his hip pocket.

A private physician who had treated the veteran stated in a 
November 1996 letter that the veteran had almost complete 
loss of range of right shoulder motion and that he could not 
reach his back pocket, raise his right arm or comb his hair 
with his right arm.

The veteran underwent several additional private and VA 
examinations in 1997 and 1998.  The private physician who 
conducted a September 1997 examination noted marked 
limitation of right shoulder motion as follows: no more than 
30 degrees abduction, flexion or extension, no external 
rotation and normal internal rotation.  This physician also 
opined that about three-quarters of the veteran's right arm 
pain resulted from his right shoulder disorder.  A November 
1997 VA examination showed the right shoulder range of motion 
as follows: 20 degrees of abduction and anterior extension 
and no posterior movement.  Right shoulder x-rays disclosed 
substantial joint narrowing with sclerosis of the glenoid 
fossa and moderate to severe degenerative joint disease.  A 
July 1998 VA examination showed the right shoulder range of 
motion as follows: 20 degrees abduction, 30 degrees flexion, 
5 degrees extension, about 5 degrees external rotation and 30 
degrees internal rotation.  The examiner found no focal 
weakness in the hand grasps.  The examiner provided a 
diagnosis including absence of functional use of the right 
shoulder.

The veteran testified about his right shoulder disability at 
two VA hearings.  At both his July 1996 RO hearing and his 
March 1999 video Board hearing he stated that he had worked 
for the same employer for more than 30 years.  However, right 
shoulder pain, inability to lift heavy objects and limited 
range of right shoulder motion requiring him to work with his 
hands below waist level convinced his employer to transfer 
him to lower paying duties.  He reported using both of his 
hands in his current work duties.  He also stated that he has 
used some of his five weeks of annual vacation time and 
additional holiday time for sick time because of flare-ups of 
his right shoulder disability.  He also reported constant 
right shoulder pain.

In the Board's view, the evidence showing marked limitation 
of motion of the veteran's right shoulder and hand, and his 
continued on-the-job use of his right shoulder and hand 
discloses a disability no more severe than is contemplated by 
the currently assigned 70 percent rating.  The reports of 
private and VA examinations clearly demonstrate that the 
veteran's right shoulder disability has caused marked 
limitation of his right shoulder motion.  This has resulted 
in what the veteran described as substantial workplace 
inconvenience, including loss of some pay, and continuing 
pain.  Nevertheless, at all times pertinent to this appeal 
the veteran has remained employed at the same company for 
which he had worked for more than 30 years and he has 
continued to use his right hand on the job.  The veteran's 
current 70 percent disability rating assigned by analogy 
under DC 5125 is premised upon total loss of use of the 
veteran's right hand, as if by amputation.  Therefore, 
however disabling the veteran's right shoulder disorder may 
be, because it permits him continued limited workplace use of 
his right hand, it is necessarily less disabling a than a 
total loss of use as envisioned by DC 5125.  Moreover, the 70 
percent rating is substantially higher than almost all of 
those available for a shoulder and arm disability under DCs 
5200 through 5203.  Except for a loss of the major humerus 
head (DC 5202) for which the veteran has not been diagnosed, 
each of these DCs provide for substantially lower ratings 
than the 70 percent rating properly assigned to the veteran 
for his right shoulder disability.

B.  Right Lateral Epicondylitis

The veteran was first diagnosed with epicondylitis of the 
right elbow secondary to his right shoulder disability by a 
VA physician who examined the veteran in April 1990.  The 
veteran was first granted service connection for 
epicondylitis of the right elbow by a May 1990 rating 
decision that assigned a noncompensable rating under DC 5099 
- 5003.  By a May 1996 rating decision the RO recharacterized 
this disability as right lateral epicondylitis and increased 
the rating to 10 percent under DC 5213.  That 
characterization and rating have remained in effect since 
then.

The full range of forearm pronation is from 0 to 80 degrees 
and full supination is from 0 to 85 degrees.  See 38 C.F.R. § 
4.71, Plate I.  Under 38 C.F.R. § 4.71a, DC 5213, limitation 
of supination to 30 degrees or less warrants a 10 percent 
disability rating for both the major and minor hands.  For 
limitation of pronation, where motion is lost beyond the last 
quarter of the arc and a hand does not approach full 
pronation a 20 percent disability rating for both the major 
and minor hands is warranted; and where motion is lost beyond 
mid arc a 30 percent rating for a major forearm and a 20 
percent rating for a minor forearm is warranted.  For a loss 
of supination and pronation (bone loss) where a hand is fixed 
near mid-arc or moderate pronation, a 20 percent disability 
rating for both the major and minor hand is warranted; where 
a hand is fixed in full pronation a disability rating of 30 
percent for a major hand and 20 percent for a minor hand is 
warranted, and; a hand fixed in supination or hyperpronation 
warrants a 40 percent disability rating for a major hand and 
a 30 percent disability rating for a minor hand.

The veteran underwent two VA examinations in 1996 and one in 
1998.  The examiner who conducted the May 1996 examination 
noted full supination and pronation with a flexed right elbow 
and 5 degrees of supination and 80 degrees of pronation with 
an extended elbow.  The examiner further noted that the right 
elbow revealed no effusion or edema and tenderness at the 
distal aspect of the lateral epicondyle which increased 
mildly with resisted wrist extension.  The x-ray of the right 
elbow was normal.  The examiner provided a diagnosis of right 
lateral epicondylitis which appeared less symptomatic than 
previously reported.  The VA physician who conducted the 
August 1996 examination noted a 10 degree limitation of 
supination both with the right elbow flexed and extended, and 
diagnosed the veteran with signs of minimal lateral 
epicondylitis of the right elbow.  The examiner who conducted 
the July 1998 examination noted that the right forearm rested 
at about 30 degrees of internal rotation but did not note the 
extent of external rotation or provide a diagnosis of right 
lateral epicondylitis.

The veteran testified about his right lateral epicondylitis 
at two VA hearings.  At both his July 1996 RO hearing and his 
March 1999 video Board hearing he stated that his forearm 
range of motion was limited and that he felt varying levels 
of right elbow pain every day.  He further stated that he was 
prescribed with pain medications included Darvocet, Naperol 
and Motrin.

In consideration of the foregoing the Board finds that the 
medical evidence contained in the VA examination reports 
shows that the limitation of supination resulting from 
veteran's right lateral epicondylitis is to 30 degrees or 
less, consistent with a 10 percent disability rating under DC 
5213.  The Board further finds that the evidence does not 
disclose limitation of motion or other symptomatology 
consistent with requirements for a higher disability rating 
under this DC.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
However, there is no evidence of elbow ankylosis, flail joint 
impairment, radius and ulna nonunion, or other impairments of 
the ulna or radius.  Therefore, DCs 5205, 5209, 5210, 5211 
and 5212, respectively, are inapplicable.

C.  Conclusion

The Board notes that the veteran's pain has been considered 
in the assignment of the current, 70 percent evaluation for 
the veteran's adhesive capsulitis of the major right shoulder 
with degenerative changes, and the 10 percent evaluation for 
right lateral epicondylitis.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1997); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Furthermore, review of the totality of findings of the 
veteran's latest examinations discloses no evidence of 
functional loss due to pain in excess of that already 
contemplated by the codes.  Therefore, consideration of pain 
as evidence of functional loss does not support assignment of 
higher evaluations.

In consideration of the foregoing, the Board finds that a 
preponderance of the evidence of record is against an 
evaluation in excess of 70 percent for the veteran's adhesive 
capsulitis of the major right shoulder with degenerative 
changes, and in excess of 10 percent for the veteran's right 
lateral epicondylitis.  These decisions are based solely upon 
the provisions of the rating schedule.  The Board finds that 
the record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disabilities.  There is 
no showing that the disabilities under consideration have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of this 
evidence, the Board finds that that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to evaluations in excess of 70 percent for 
adhesive capsulitis of the major right shoulder with 
degenerative changes and recurrent dislocation, and in excess 
of 10 percent for right lateral epicondylitis are denied.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to an issue raised by the 
veteran.

In a February 1996 written statement the veteran asserted a 
claim for entitlement to service connection for a kidney 
disorder based upon the submission of new and material 
evidence.  The RO denied this claim by a May 1996 rating 
decision.  A May 1996 written statement to the RO and the 
written transcript of the veteran's July 1996 RO hearing 
include veteran statements that the Board reads as an 
expression of disagreement with the May 1996 rating decision 
finding no new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a kidney 
disorder and as a request for appellate review of that 
decision.  The Board, therefore, construes the statements as 
a Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201 
(1998).  Review of the claims file does not disclose that the 
RO provided the veteran with the required Statement of the 
Case (SOC) in response to the NOD.  See 38 C.F.R. § 20.200.

In light of the foregoing, this claim is REMANDED for the 
following action:

The RO should readjudicate the kidney 
issue on appeal upon all of the evidence 
of record.  If the determination is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a SOC and afford them 
the opportunity to respond thereto before 
the record is returned to the Board for 
further adjudication.

The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit evidence he wishes to have considered in connection 
with this claim; however, he is not required to act unless 
otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

